DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1. The examiner’s previous response stated that “…There are multiple rejections put forth to emphasize the fact that the current claims are not considered to be novel by the examiner” AND “..The Ota reference teaches a wireless network that includes a priority field with the SSID in a beacon.  Similar concepts are found in Nakajima and Soomro” AND “..The Soomro reference teaches sending a priorty field in a neighbor list message to the mobile device.   The examiner has also included prior art to show that a beacon can include neighbor lists -- hence a beacon can transmit a neighbor list which also includes the priority field” AND “..The examiner has also included prior art that teaches adapting the beacon’s format to include additional fields/bits -- hence the beacon format can be adapted to include new information, such as a priority field”.

	2. The examiner disagrees with the applicant's comments/arguments:
The applicant's claims are broadly written and do not put forth how quickly their "wait time" is, only that it occurs.   Note that the prior art teaches sending various priority information to the user device which requires a finite amount of time to receive, store, process and then make the decision (no matter if it is micro-seconds or minutes).   
The examiner's prior art teaches a similar concept (ie. sending of data and the mobile deciding if the network is optimal, whereby the mobile can wait to attempt to find a better network (which is the wait period)).  Thusly, the applicant's comments are incorrect and the examiner is not swayed.





4.  The amendment (which moves up a previously rejected dependent claim) is not novel as well.  The previous rejection clearly showed how the prior art taught the ability to send different networks' data through the same access point.
REJECTION 1:
Page 4: Jonker teaches receiving information about networks and making a decision as to their "usability".  He also teaches RANK.
Ota taught use of a priority field being part of the SSID (which is broadcasted).  Ota and receiving mulitiple priorities and the ability to determine the SSID with higher priority.
Rahim and Kill both taught a wait period (ie. based on the priority values).  Rahim uses scanning for a “preferred identifier” and waiting until it finds one while Kill taught scanning for a designated access point or waiting for a preset time to begin searching again. 
The other rejections put forth same/similar concepts of using priority information and waiting until a preferred network was found.   

Regarding the amendment – the newly added limitations/concepts came from a dependent dependent claim and the examiner had prevoiusly used Padden to show that multiple, different SSID’s can be broadcasted from the same Access Point, hence one access point can send out information regarding multiple, different networks.   This would clearly assist the mobile in finding the best network to connect to.

REJECTION 2:
Rahim taught the majority of the claim (ie. receiving information, a wait period and communicating using the second data/information) and Ota taught the beacon including an SSID and priority value.  
REJECTION 3:
Kill taught the majority of the claim (ie. receiving information, waiting period, communicating bawsed on second priority) and Ota taught a beacon with SSID and priority).

REJECTION 4:  
Nakajima taught the majority of the claim (ie. beacons w/information, priority, communicating based on the priority value(s)), Ota was shown to use beacons and priority information and Rahim/Kill were added to teach waiting periods.

REJECTION 5:
Jonker taught the majority of the claim (ie. beacons, receiving information) and Soomro taught priority values/ranking.  Rahim/Kill were added for wait periods and Feder/Taghavi Nasarabadi taught beacons having information about neighbors (which would include Soomro’s concept of neighbor lists/priority fields.
As seen above, there are multiple rejections using different prior art that all put forth the concepts found in the broadly written claims, ie. receiving beacon information with priority values and waiting a period of time to receive a second beacon and then communicating based on the second priority value.   The examiner’s interpretation is that the second priority is higher (ie. more preferred) and this method provides for the mobile device to find the most optimal network by using a wait-and-see approach across the proximate access points.


	5.  The examiner believes that a more favorable outcome may occur if the applicant amends each independent claim as follows:
	Independent claim + claim 2 + claim 3 + claim 42 + (claim 46 or 47 or 48).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 21, 23-24, 28, 30-31 and 35-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonker US 2007/0275701 and further in view of Ota et al. US 2011/0222518 and {Rahim US 2007/0060125 or Kill et al. EP 2753128} and Padden US 2014/0003336
REJECTION #1
claim 1, Jonker US 2007/0275701 teaches a method comprising: 
receiving, by a wireless device (Fig. 1, #108), a first beacon frame (Fig. 1, #120), associated with a first network, that comprises a “information” for the first network (Para’s 10-12 teach multiple/different networks and also Fig. 3a shows different networks such as Home, Willow, Sonora, etc.., hence a first network is taught); 
[0057] Referring again to FIG. 1A, AP 112 instances broadcast beacon frames 119. Client 108 "scans" 120, also referred to herein as "sniffs" or detects, a beacon frame 119 broadcast by an instance of AP 112. That is, for example, network interface 152 of client 108 listens for beacon frames 119 broadcast on a given channel by instances of AP 112. A beacon frame 119 typically includes information such as an SSID, BSSID, as well as security settings. As is discussed herein with reference to disclosed embodiments, information contained in a beacon frame 119 can be used, with configuration 156, to probe 121 and AP 112 of an instance of wireless network 102 to determine, based on a probe response 122, a usability status of the wireless network 102 instance. Based on the determined usability status and in conformance with configuration 156, client 108 can request a connection 123 to wireless network 102, and/or Internet 106, via the wireless network 102 instance and determine a connection/use status based on a connection response 124 received in response to connection request 123.
receiving, a second beacon frame, associated with a second network device/BTS (figure 3a shows different “networks”, eg. at least Home, Commercial and Office which were identified, ie. beacon identifying these network(s) was received at some point, also see Para’s 10-12 which teach different networks) AND wirelessly communicating, via the second network device/BTS (The above teaches that the device can sniff the proximate area and find one/more BTS’s/AP’s to connect to, as based on the Beacon Broadcast, ie. one skilled understands that a device may connect to another BTS/AP if the signal strength degrades OR if there is another BTS/AP that is available for high(er) speed traffic OR supports a desired capability, eg. voice, video, data streaming/download, etc. – See Para #106 which teaches handoff from one AP to another/second AP and the Abstract teaches network selection (ie. across multiple AP’s) and figure 3a shows that the device has access to multiple networks such as 


    PNG
    media_image1.png
    360
    640
    media_image1.png
    Greyscale

 [0072] At step 402, a determination to determine whether or not any profiles remain to be processed. In the example shown in Fig. 3a profiles 301 contain three profiles. At step 403, the next profile is selected for processing the detected beacon frames 119. In accordance with disclosed embodiments, profiles are processed in rank order, such that the first profile, with a ranking of "1", is processed first, e.g., "Home Network" of profiles 301 is processed first. At step 404, a determination is made whether or not the SSID associated with the selected profile corresponds with any of the SSIDs broadcast in a detected beacon frame 119. If not, processing continues at step 402 to select another profile.

[0073] Using the example shown in FIGS. 3A and 6A, scan 602a includes the beacon frame 119 instance detected by client 108 at step 401. The detected beacon frame 119 has an SSID of "Home", which corresponds to the "Home" SSID of the "Home Network" profile, as shown in mappings 360 of Fig. 3a. In this example, step 404 identifies a match and processing continues to step 405.         
	[0090] FIG. 6E provides an example of a scan 602e, which detects multiple BSSIDs, i.e., multiple beacon frames 119 broadcast by instances of AP 112, all of which have the same SSID. Referring to mappings 603e, the profile, i.e., "Home Network" has a higher rank, and it would therefore be examined first to determine whether it identified the “Sonora” SSID. The next profile, the "Commercial Network" profile is then examined, and the Sonora SSID is determined to correspond with the "Commercial Network". Mappings 603e reflects the match. However, the BSSID associated with the first entry of scan 602e does not correspond with any cached BSSID. A probe and/or connect operation might be performed to determine the status of this BSSID.
But is silent on 
A first priority value;
determining, based on the first priority value (ie. lower/public), to wait a time period; 
receiving, by the wireless device and after the determining to wait, a second priority value (ie. higher/private/high-speed) for the second network; and 
wirelessly communicating, based on the second priority value, via the second network;
provided by an access point, provided by the access point (ie. the first/second beacons are transmitted by the same access point).
With regard to priority values AND the priority values being part of the beacon/SSID which can assist in network selection, at least Ota teaches a priority field being included in a beacon/message:
Ota et al. US 2011/0222518 teaches a priority field being part of the SSID and that the SSID generates a beacon that includes the SSID (see Abstract) - NOTE also that Jonker sends the SSID in the beacon as well), Figures 2a-2b show the format of the SSID and that there can be different priorities assigned (ie. first, second, third, etc.)  AND communication with a device/network based upon the priority, ie. communicate based on the second priority value AND that the second priority is higher than the first priority:
[0044] FIGS. 2A and 2B are explanatory diagrams showing the structure of an SSID which is generated by a projector. In this embodiment, in the generation of an SSID, the CPU 200 of the projector 20 generates identification information for identifying the projector 20 and an SSID including the IP address of the projector 20. The SSID is formed of up to 32 characters, and the IP address can be represented by 8 characters in the case of IPV4. Therefore, the CPU 
Further to this point is Figure 5a which shows that the SSID structure can also include a two-digit value that is the priority whereupon the device would communicate with that second/higher priority device: 
[0058] FIGS. 5A and 5B are explanatory diagrams showing an SSID in a third embodiment. FIG. 5a shows the structure of an SSID in the third embodiment. The SSID of the third embodiment differs from the SSID of the first embodiment in that it is provided with a priority field for 2 characters. A two-digit number is assigned to the priority field. 
Thusly, one skilled sees that Ota teaches the SSID can include a priority field used AND is used to assist the selection of a appropriate/optimum network (ie. has “maximum priority”).  Furthermore, Ota teaches that the user device can receive multiple priorities (ie. first and second, etc.) and select the network having the higher priorirty ( [0061] In step S630, the CPU 100 determines which SSID to select. FIG. 5B is a comparison table for determining which SSID has higher priority).  Combining with Jonker and one can see that the beacon/priority can be used to select a network.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Jonker, such that it uses priority values AND the priority values being part of the beacon/SSID which can assist in network selection, to provide the ability to send a priority value for each network so the user device can know which optimal networks to choose as it roams.
With regard to “determining, based on the first priority value (lower/public), to wait a time period” and “a second priority value (ie. higher/private/high-speed) for the second network” and “after the determining to wait”, at least Rahim or Kill teach the concept:
i) Rahim US 2007/0060125 teaches a wireless device (Figure 3) with Baseband and WLAN processors and interfaces/transceivers (Figure 2) whereupon the WLAN Processor (WP) can scan channels for a “preferred identified” (Figure 4, #46) and when it detects a/any identifier, it will determine if it matches one of the preferred identifiers (#50) whereupon it will wait a period of time before scanning for another more-preferred ID (#52) OR it will wakeup, ie. at least to connect to the preferred network.

[From Para #19] “..In one implementation, the configure wake-up command (CWUC) specifies that the baseband processor (BP) 10 is to be awoke when one of the detected identifier (SSID/BSSID) matches one of the preferred identifiers (SSIDs/BSSIDs)”.
[From Para #20] “..In one implementation, the WLAN processor (WP) 100, responsive to the private scan command (PSC), begins periodically scanning a number of channels for each preferred identifier (SSID/BSSID) at a defined scanning interval”.
[From Para #21] “..For example, if the WLAN processor (WP) 100 finds a match between one of the detected identifiers (SSIDs/BSSIDs) and one of the preferred identifiers (SSIDs/BSSIDs), then the WLAN processor (WP) 100 can generate and send the wake-up command (WUC) to the baseband processor (BP) 10”.
ii)  Kill et al. EP 2753128 teaches in figure 4 that the user device scans for “a designated access point” (ie. optimal access point such as a HOME network) and will connect to it if it is a designated access point (ie. priority is higher than other access points) OR it will wait for a preset time and then begin searching again (ie. until it finds a designated access point, #411).     Note that designated is interpreted as being a preferred, higher priority network (as taught by Ota as well)
[0056] The control unit 160 performs a search for a wireless access point (407). The control unit 160 checks whether a designated wireless access point registered in the connection designation list 151 is present among located wireless access points (409). When a designated wireless access point registered in the connection designation list 151 is found, the control unit 160 establishes a connection to the found designated wireless access point (411). Additionally, the control unit 160 may deactivate a search function, which searches for a nearby wireless access point at regular intervals, to stop a search.
[0057] Thereafter, the control unit 160 checks whether an event for releasing the connection to the designated wireless access point is generated (413). When a connection release event is not generated, the control unit 160 may return to step 411 to maintain the existing connection. When a connection release event is generated at step 413, the control unit 160 checks whether an input event for terminating communication based on the Wi-Fi module When a designated wireless access point registered in the connection designation list 151 is not found at step 409, the control unit 160 may support the regular connection mode or wait for a preset time (417). Thereafter, the control unit 160 returns to step 407. During the regular connection mode, the control unit 160 may establish a connection to a wireless access point, which is specified by the user or has acceptable received signal strength without security restrictions, among located wireless access points.
Thusly, the examiner has shown how Jonker’s design receives beacons that include the SSID and Ota teaches that the SSID frame structure can include a priority that is used in selecting an optimal network AND that Rahim/Kill show that a device can scan-and-then-wait until it finds an optimal/high priority access point to connect to.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that it determines, based on the first priority value to wait a time period and a second priority value for the second network” and after the determining to wait, to provide the ability for the user device to wait and find/select the most optimal network. 
With regard to provided by an access point, provided by the access point (ie. the first/second beacons are transmitted by the same access point), at least Padden US 2014/0003336 teaches that multiple different SSID’s can be broadcasted from the same Access Point’s single radio interface (figure 1 shows the Access Point broadcasting to private and public networks, hence the user can receive these different private/public SSID’s from the same AP):
From Claim 11:  “..comprising controlling the access point to broadcast the private SSID and the public SSID from a single radio interface”.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that the first/second beacons are transmitted from the same access point, to provide the ability for the user to receive multiple beacons/priorities from the same access point (if/when the access point broadcasts multiple SSIDs).

claims 3, 23 and 30, the combo teaches claim 2/22/29, wherein the receiving the first beacon frame and the receiving the second beacon frame comprise: 
receiving the first beacon frame and receiving the second beacon frame at substantially similar broadcast intervals (The prior art above teach scanning for first/other beacons that appears to happen substantially at the same time, looking for broadcasts in/around that same scan interval, hence the first/second beacons would be received at substantially similar broadcast intervals – since the mobile scans for multiple beacons, it is assuming they are are transmitted around the same time AND the scan period is set long enough to find several beacons)
Since Jonker does not teach any gaps in his scanning periods, the examiner interprets that he is scanning to find/receive beacon broadcasts at substantially the same times in one continuous scan period (until another scan period occurs): 
[0009] A user's WiFi-enabled device, or wireless device, typically has the ability to sniff, or scan for, existing networks. Typically, the wireless device will tune to one or more available channels and listen for all beacon frames, or signals, broadcast by wireless networks on that channel. The beacons received by the device can be from one or more wireless networks.
From [0011] In addition, the wireless device would have to use this "trial and error" approach each time the wireless device scanned the same environment.
[0013] In accordance with one or more disclosed embodiments, a network is scanned, and based on the information retrieved from the scan the network is probed to determine usability of the network for a given user.
	Note that Ota, Rahim/Kill teach scanning but no explicit gaps as well, hence they are interpreted as performing a scan of the network at substantially the same time(s) and receiving the beacon frames during substantially the same time.






claims 4, 24, 31 and 43, the combo teaches claim 1/21/28/1, wherein wirelessly communicating via the second network comprises determining, based on a configuration indicating a preference for the second priority value over the first priority value, to communicate via the second network (Jonker teaches in figure 3a that the HOME network is ranked the highest while the commercial and office networks are lower/lowest – hence the user device is configured to make these rankings.  Ota also teaches the priority is included in the beacon with the SSID, hence the user would select the higher priority network when it is in the determining stage as to which network it will use.   Kill/Rahim also teach waiting to find the most optimal network to select/use), 


As per claim 21, this claim is rejected in its entirety as based on the rejection of claim 1.  Regarding the one or more processors AND memory storing instructions that, when executed by the one or more processors cause the apparatus to perform the process, see Jonker, Figures 1a-b show the hardware, figures 2, 4-5 show the sofware pseudo code stored in the processor and all other figures outline the software commands/parameters used in the software code.  Note that Ota, Rahim/Kill also teach similar hardware/software components.


As per claim 28, this claim is rejected in its entirety as based on the rejection of claim 1.  Regarding the at least one non-transitory computer readable storage medium storing computer readable instructions which, when exectued cause the process to be performed, see Jonker, Figures 1a-b show the hardware, figures 2, 4-5 show the sofware pseudo code stored in the processor and all other figures outline the software commands/parameters used in the software code.  Note that Ota, Rahim/Kill also teach similar hardware/software components.



claimthe combo teaches claim 1/21/28/1, wherein the determining to wait the time period comprises determining, based on determining that the first priority value does not satisfy a threshold priority, to wait the time period (Jonker teaches ranking the network (figure 3a) and the HOME would be the highest, while the Commercial networks have sub-ranks and they can be compared against each other when selecting a network, which again is “does the found network have a higher/lower threshold priority than the current network” whereupon the most optimal will be selected.  Ota teaches using a priority value to allow a user device to find the highest priority network (hence there is an inherently threshold when comparing the current to the newly found network).  Rahim teaches if the deteced identifier matches a preferred identifier (hence the “threshold” is if it matches or not), otherwise more scanning is performed (figure 4).  Kill waiting if the found network does not satisfy a priority/threshold where the “threshold” is if the access point is a designated access point (figure 4, #409).
NOTE that the claim does not define what a threshold can/can’t be, hence it can be a mathematical comparison, a Yes/No, etc..
	Even Veerepalli, pertinent but not cited here, teaches not using a network if it has a lower priority, hence its priority is not above a specific “threshold” 
[0018] According to aspects, managing connections to the first RAT may include RAT DOES THIS >> determining the UE is not connected to a network associated with a highest priority network identifier set, performing a periodic scan for available network identifiers based on the determination, and establishing a connection using a network identifier discovered via the periodic scan when a network signal quality associated with the discovered network identifier is greater than a threshold. The UE may suppress or disable one or more network identifiers, discovered via the scan, that belong to a network identifier set having a lower priority than a set that contains the network identifier of the established connection. The UE may report, to a base station, one or more network identifiers, discovered via the scan, that belong to a network identifier set having a higher priority than a set that contains the network identifier of the established connection.
claims 36, 38, 40, the combo teaches claim 1/21/28, wherein the first beacon frame comprises both a first network identifier of the first network and the first priority value (See Ota above who teaches that the beacon contains the SSID and the Priority value parameter).      

As per claim 42, the combo teaches claim 1, wherein the wirelessly communicating via the second network is based on at least one of: 
a comparison between the first priority value and the second priority value; 
a determination that the second priority value is associated with a high priority; or 
a determination that the second priority value satisfies a priority threshold.  
Jonker, Ota, Kill/Rahim teach that the user is attempting to determine the highest priority (ie. most preferred) network and then select it for communications.  Jonker shows in figure 3a that the HOME network is the highest ranked and will be selected while Ota uses a priority value to calculate which network should be used and Kill/Rahim scan and wait until a high-value network is found, which read on the above (ie. network priorities are compared, a second priority value can be the highest found and the second priority can satisfy Kill/Rahim and be selected)


As per claim 44, the combo teaches claim 1, wherein the receiving the second beacon frame comprises receiving the second beacon frame from a wireless access point of the second network (Jonker, Ota, Rahim/Kill all teach the user device roaming and scanning for other networks, which are typically (and often inherently) implemented as separate access points, hence the user will roam and scan/find separate access points (PLURAL) and these will broadcast different beacons announcing their network information so that the user device can decide to attach to this new network OR find another, more optimal network to attach to).  
The examiner contrasts this with claims 2, 22, 29 that state both the beacons come from the SAME access point (ie. first beacon is “from a wireless access point” and second beacon is “from the wireless access point”, this language puts forth the SAME access point is sending both beacons/priorities).
Claims 2, 22 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonker/Ota/{Rahim or Kill} and further in view of Padden US 2014/0003336
As per claims 2, 22 and 29 the combo teaches claim 1/22/28, but is silent on wherein the first network is a public network and the second network is a private network, 
The claim language puts forth that first and second beacons are received from the SAME wireless access point.
Padden US 2014/0003336 teaches that multiple different SSID’s can be broadcasted from the same Access Point’s single radio interface (figure 1 shows the Access Point broadcasting to private and public networks, hence the user can receive these different private/public SSID’s from the same AP):
From Claim 11:  “..comprising controlling the access point to broadcast the private SSID and the public SSID from a single radio interface”.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the first network is a public network and the second network is a private network, wherein the receiving the first beacon frame comprises receiving the first beacon frame from a wireless access point, and wherein the receiving the second beacon frame comprises receiving the second beacon frame from the wireless access point, to provide the ability for the user to receive multiple beacons/priorities from the same access point (if/when the access point broadcasts multiple SSIDs).





Claims 6, 26, 33, 35, 37, 39 and 46-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonker/Ota/{Rahim or Kill} and further in view of {Fitzpatrick US 2015/0215832 or Veerepalli US 2016/0345334}
As per claims 6, 26 and 33, the combo teaches claim 1/21/28, but is silent on wherein the second priority value is associated with a higher priority than the first priority value based on the second network being a private network and the first network being a public network.
	Typically, public networks such as cellular networks are operated for public use and are inherently slower (in data rate).  Private networks typically are WLAN/Bluetooth/WiFi networks and inhernently operate at much higher data rates.
	Jonker, Ota and Kill/Rahim all teach finding/using an “optimal” network, ie. highest priority/preferred network.  
	Fitzpatrick or Veerepalli teach understanding priority values for public/private networks.
	i. Fitzpatrick US 2015/0215832 teaches that the network policy server could assign higher/est priorities to private hotspots and lower/lowest priorities to public networks/hotspots, which reads on the claim:
 	[0208] Thus, the network selection policy server may determine the hotspots that are used by the subscriber and not part of the Wi-Fi community, and apply a different priority to those hotspots than the ones that belong to a Wi-Fi community. In addition, the network selection policy server may determine the hotspot priorities based on the nature and purpose of the hotspots or their usage. For example, the network selection policy server could assign the highest priorities to private hotspots (e.g., in the subscriber's home, work, etc.), the next highest priorities to hotspots that are in the Wi-Fi community, and the lowest priorities to public hotspots that are not in the Wi-Fi community.
	ii. Veerepalli US 2016/0345334 teaches that priority can be equated to WLAN/Private and LTE/public networks and controlling what network the user can (or can’t) connect to:
[0070] As will be described in more detail below, wireless communication operators may desire priority rules for network selection by a multi-mode UE. Operators may have different requirements or QW WW A for example, driven by business models, which determine which interface is used. Presently, when WLAN is present, the UE may be prevented from connecting to LTE which, in turn, prevents LTE managing WLAN connectivity, such as LTE+Wi-Fi aggregation. For LTE managing WLAN connectivity, operators may benefit from prioritizing a UE's connection to network identifiers, for example, service set identifiers (SSIDs).
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the second priority value is associated with a higher priority than the first priority value based on the second network being a private network and the first network being a public network, to provide the ability for the user to select a private network over public networks (knowing that private networks are typically higher speed networks and provide more robust services).


As per claims 35, 37 and 39 46, the combo teaches claim 1/21/28 but is silent on wherein the determining to wait the time period is further based on a location of the wireless device.
Fitzpatrick US 2015/0215832 teaches that the mobile can understand what network it is connect to (ie. cellular in #412, Fig. 4), determine it’s location (#420), understand what networks are nearby (and the speeds they offer, figure 2) and monitor apps the user wishes to use (#812, figure 8. and correlate all that to which network should be selected (#814).  One skilled sees that the user will be instructed to wait as per Fitzpatrick and/or Kill/Rahim so that it can connect to the most optimal network.  FOR EXAMPLE:  if the user wishes to watch a movie, it will require high download speeds, hence it would be instructed to wait until it reaches an area closer to the WiFi access point in figure 2.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the determining to wait the time period is further based on a location of the wireless device, to provide the ability to 

As per claim 46, the combo teaches claim 1, but is silent on wherein the determining to wait a time period is further based on a geo-fence in which the wireless device is located.  
Fitzpatrick US 2015/0215832 teaches known coverage areas (ie. “geo-fenced” areas/location)s that provide differing speeds of communications (See figure 2), which he discusses below in Para #47 where he notes that the closer the mobile is to the access point, the higher the data speed:
[0074]  Fig. 2 illustrates that a Wi-Fi access point 202 may provide varying link speeds based on the radio link quality (e.g., signal-to-interference plus noise ratio (SINR), etc.) between the access point 202 and the UE 102 device (wireless device). The radio link quality (and thus link speed) is primarily related to the physical distance between the access point 202 and wireless device. This is illustrated in Fig. 2 via concentric circles 204-212 that identify borders of decreasing link speeds as the wireless device moves further away from the access point 202. As an example of decreasing link speeds, the access point 202 may implement the 802.11g standard/specification having link rates of 54 Mbps, 48 Mbps, 36 Mbps, 24 Mbps, 18 Mbps, 12 Mbps, 9 Mbps, and 6 Mbps.
He further teaches in Figure 4b that the mobile can receive a beacon frame from the access point #414 and also determine its location #420 to figure out if a valid criteria is “TRUE”.  Hence one skilled can use these teaching to apply a method/process (figure 8) where the network selection criteria is sent to the mobile #810 and applications are monitored #812 and the correct/optimal network is selected for each application #814, hence the mobile can be instructed to wait a time period based on a geo-fenced area in which the mobile is located, ie. to at least understand where the mobile is located and if it wants to use an application that requires a higher data transmission rate.    FOR EXAMPLE, if the mobile wishes to watch a movie, it would desire the highest data rate possible to download the movie – if it was at the outter ring of figure 2 (6Mbps), it would wait until it moved closer to the access point #202 as based on the “geo-fencing” (ie. coverage area) it is currently located at versus moving toward the inner ring(s) – per figure 8 monitoring the apps being used and optimizing the network selected (NOTE that figure 4 shows the user is connect to low-rate cellular #412 and can switch to WiFi based on the example above).
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the determining to wait a time period is further based on a geo-fence in which the wireless device is located, to provide the ability to understand the data communications support in the local area and decide if it should wait for a more optimum communications system (BTS/AP).


As per claim 47, the combo teaches claim 1, but is silent on wherein a duration of the time period is based on a location of the wireless device.  
Fitzpatrick US 2015/0215832 teaches (as based on the passages cited in claim 46) that the mobile’s location and apps can be monitored whereby one skilled can see that if the user’s location is known AND it is near the WiFi access point (in figure 2), then the logic shown in figure 8 can be used to use a duration of time based on the user’s location to wait an amount of time to ensure the user is located in the highest data rate coverage area possible (if the monitored app requires a high upload/download data speed).    FOR EXAMPLE: Figure 4 shows that the user can connect to a low-rate cellular network #412 but if the user wishes to watch a movie, it requires high-speed data transfer/download, so the mobile would be instructed to wait until it’s location was closer to the access point in figure 2, which reads on the duration being based on the location.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein a duration of the time period is based on a location of the wireless device, to provide an understanding of where the mobile is located and what networks are near-by to adapt the wait time so the mobile can find a more suitable network.



As per claim 48, the combo teaches claim 1, but is silent on further comprising: increasing or decreasing a duration of the time period based on a current location of the wireless device.
As discussed in claims 46-47 above, Fitzpatrick US 2015/0215832 teaches that the mobile’s location and application’s can be monitored to optimize network selection.  Hence one skilled can program the duration to increase/decrease as based on a) what app the user wants to use and b) its location (or proximity) to a network access point that can provide that data transfer speed.  FOR EXAMPLE:  if the user is at the edge of figure 2 and its location is moving toward the access point AND the user wishes to watch a movie, then Fitzpatrick’s teachings allows for having the device wait until it gets closer to the access point #202, which reads on the claim.   
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that it increases or decreases a duration of the time period based on a current location of the wireless device, to adapt the duration based on the mobile’s location so it can wait for a more optimal network that may be nearby it’s current location.


Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonker/Ota/{Rahim or Kill} and further in view of Zanier US 2013/0130678
As per claim 45, the combo teaches claim 1, but is silent on wherein the first priority value and the second priority value indicate that the first network is of a higher priority than the second network.
Note that Jonker teaches ranking the networks in a ranked fashion where HOME is the highest network, Ota teaches using priority values to assign higher/lower priorities to the networks and Kill/Rahim search for networks to find the most optimal network, hence it is possible for any two priorities to reflect that one is higher than the other.   Thusly, the prior art teach that various priorities can be received and that a first network’s priority can be higher than the second network’s priority (or the reverse could be true)).
Zanier US 2013/0130678 teaches that a user may be forced to always select its HOME network when it is reachable, hence another, more optimal network MAY BE available BUT the user can be forced to always select its HOME network, which reads on the 1st network having a higher priority but the user selects the 2nd (ie. Home) network for this example.
 [0004] If the mobile apparatus is in the reach of its home network (the network of the operator where the user of the apparatus is subscribed to) it may be forced to select the home network among the available networks. However, when the home network is not reachable (for example if the user of the mobile apparatus travels abroad) a different (non home network) may be selected. For those situations the home network operator may have roaming agreements with selected other network operators in place, and the mobile apparatus may select a network to connect to where a roaming agreement exists.
	Note that Rahim teaches (figure 4, #50) that the criteria of “does the detected identifier match one of the preferred identiiers” can be interpreted as if the found network is a HOME network, otherwise it will not be selected.  Hence if a found network provides better communications (ie. higher data rates OR other desired services) but is NOT the user’s HOME network, it would not be selected, which reads on the claim as well.   This is akin to always having the user connect to its home network, ever if more optimal networks are nearby.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the first priority value and the second priority value indicate that the first network is of a higher priority than the second network, to provide the ability for the user to always select its HOME network, even if it is of lower priority OR does not provide optimal communications/services.
One skilled understands preferred roaming lists (PRL’s) and the above concept is akin to the user’s PRL always selecting the HOME network instead of services available/provided.  So a better network might be in the area but the PRL forces the user to select the HOME network which might be providing minimal communication services.




REJECTION #2
Claims 1, 21 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahim US 2007/0060125 and further in view of Ota et al. US 2011/0222518 and Padden US 2014/0003336
As per claim 1, Rahim US 2007/0060125 teaches a method comprising: 
receiving, by a wireless device, “information” associated with a first network, that comprises an “identification” of the first network (figure 4 shows receiving channels for preferred identifier, which can be the SSID); 
[0020] The WLAN processor (WP) 100 receives the data download command (DDC) and the private scan command (PSC) from the baseband processor (BP) 10. The private scan command (PSC) informs the WLAN processor (WP) 100 that the baseband processor (BP) 10 is entering deep sleep. mode, and triggers the WLAN processor (WP) 100 to independently begin periodically scanning a number of channels. In one implementation, the WLAN processor (WP) 100, responsive to the private scan command (PSC), begins periodically scanning a number of channels for each preferred identifier (SSID/BSSID) at a defined scanning interval. During intervals between the defined scanning interval the baseband processor (BP) 10 enters into a low power mode (LPM). In the low power mode, the WLAN processor sends active probes for each SSID and processes some data, for example, only data that takes less then 20 msec per channel. The processor than goes to sleep compared to passive scan where WLAN receiver will be on for entire 100 msec beacon period for each channel. As the WLAN processor (WP) 100 detects identifiers (SSIDs/BSSIDs), it compares each detected identifier (SSID/BSSID) to the list of preferred identifiers (SSIDs/BSSIDs) to determine whether the detected identifiers (SSIDs/BSSIDs) match one of the preferred identifiers (SSIDs/BSSIDs). The WLAN processor (WP) 100 ignores or discards detected identifiers (SSIDs/BSSIDs) which do not match a preferred identifier.

[0021] Using the configure wake-up command (CWUC) criteria, the WLAN processor (WP) 100 knows when it should generate a wake-up command (WUC) to be sent to the baseband processor (BP) 10. For example, if the WLAN processor (WP) 100 finds a match between one of the detected identifiers (SSIDs/BSSIDs) and one of the preferred identifiers (SSIDs/BSSIDs), then the WLAN processor (WP) 100 can generate and send the wake-up command (WUC) to the baseband processor (BP) 10.

receiving, by the wireless device and after the determining to wait,  “second information”, associated with a second network (Para #1 teaches different networks), that comprises a “second data/information” for the second network (figure 4 shows scanning and detecting identifiers where one will match the preferred identifier #50 and this would be a second/different network havin a second/different data/information); and 
wirelessly communicating, based on the “second data/information”, via the second network (figure 4 shows waking up the baseband processor where it would use the found preferred identifier to use for any/all communications)
but is silent on 
a first beacon frame, that comprises a first priority value for the first network; 
wait, based on the first priority value;
after the determining to wait, receiving a second beacon frame, that comprises a second priority value for the second network; and
based on the second priority value (ie. wirelesssly communicate with second network);
provided by an access point, provided by the access point (ie. the first/second beacons are transmitted by the same access point).
Rahim teaches scanning for and receiving SSID’s from the various proximate networks as discussed above (para #1 teaches multiple networks as does figure 4 scanning for preferred identifiers and para’s #20-#21 as well).
Ota et al. US 2011/0222518 teaches a beacon that includes both an SSID and a priority value.   Thusly, one skilled sees that Rahim can scan for beacons when lookning for SSID’s and also use Ota’s priority as being a factor for if the found network is a match to a preferred network.  Ota is especially useful if the same SSID is found in use by multiple proximate networks, then his “priority value” can be used to pick the highest priority network.

With regard to provided by an access point, provided by the access point (ie. the first/second beacons are transmitted by the same access point), at least Padden US 2014/0003336 teaches that multiple different SSID’s can be broadcasted from the same Access Point’s single radio interface (figure 1 shows the Access Point broadcasting to private and public networks, hence the user can receive these different private/public SSID’s from the same AP):
From Claim 11:  “..comprising controlling the access point to broadcast the private SSID and the public SSID from a single radio interface”.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that the first/second beacons are transmitted from the same access point, to provide the ability for the user to receive multiple beacons/priorities from the same access point (if/when the access point broadcasts multiple SSIDs).
>> The dependent claims are all rejected in the same manner as found previously, except that the Jonker reference can be changed to “Jonker, pertinent but not cited” (Discussed later in the rejection).


As per claim 21, this claim is rejected in its entirety as based on the rejection of claim 1.  Regarding the one or more processors AND memory storing instructions that, when executed by the one or more processors cause the apparatus to perform the process, see Jonker (pertinent but not cited), Figures 1a-b show the hardware, figures 2, 4-5 show the sofware pseudo code stored in the processor and all other figures Padden teaches that first/second beacons can be sent from the same access point.


As per claim 28, this claim is rejected in its entirety as based on the rejection of claim 1.  Regarding the at least one non-transitory computer readable storage medium storing computer readable instructions which, when exectued cause the process to be performed, see Jonker (pertinent but not cited), Figures 1a-b show the hardware, figures 2, 4-5 show the sofware pseudo code stored in the processor and all other figures outline the software commands/parameters used in the software code.  Note that Ota, Rahim/Kill also teach similar hardware/software components.  Padden teaches that first/second beacons can be sent from the same access point.





REJECTION #3
Claims 1, 21 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kill EP2753128 and further in view of Ota et al. US 2011/0222518 and Padden 2014/0003336
As per claim 1, Kill EP2753128 teaches a method comprising: 
receiving, by a wireless device, a first information, associated with a first network, that comprises information for the first network (Para #22 teaches that the mobile can find access points, ie. scan for them; 
[0022] The mobile terminal 100 may add at least one of the first to third wireless access points 201, 202 and 203 to the connection designation list according to Here, the mobile terminal 100 may checks whether a found wireless access point is present on the connection designation list. When a found wireless access point is present on the connection designation list, the mobile terminal 100 may connect to the found wireless access point.
determining, based on the first information, to wait a time period (Figure 4 shows if a designated wireless access point is NOT found, the waiting a preset time to search for another access point, #409 to #417 to #407, which is an iterative process until a designated access point is found); 
receiving, by the wireless device and after the determining to wait, a second information, associated with a second network, that comprises a second information value for the second network (Figure 4 again shows that when the process proceeds to #417 that a device can wait a preset time to search for a second network/informaiton which may/may not be a designated access point); and 
wirelessly communicating, based on the second priority value, via the second network (Figure 4 shows that IF the found network is a designated access point, the device will connect to that access point/network, #411).
[0047] The policy controller 163 may establish a connection with reference to designated wireless access points registered in the connection designation list 151. For example, when the car is parked at the home, the mobile terminal 100 may locate the first wireless access point 201 installed in the car and the second wireless access point 202 installed at the home and may also locate the third wireless access point 203 installed at a nearby building for public use in some cases. Here, the wireless access points 201, 202 and 203 may have assigned priorities. Namely, the second wireless access point 202 may have the highest priority, the first wireless access point 201 installed in the car may have the next highest priority, and the third wireless access point 203 may have the lowest priority. Flence, when multiple designated wireless access points registered in the connection designation list 151 are located, the policy controller 163 may establish a connection to one of the located designated wireless access pointwith the highest priority. Flere, after connection establishment with the designated wireless access point, the policy controller 163 may control an operation not to 
Note that Kill scans for SSID’s when scanning for access points:
[From Para #42]:  “..When names are assigned to wireless access points, the environment configurator 161 may provide name information. That is, the environment configurator 161 may identify SSID information of wireless access points located during a search process and output name information corresponding to the SSID information together with a record of searches for wireless access points”.
[0060] Referring to FIG. 5, the control unit 160 activates the Wi-Fi module 180 to perform a search for a wireless access point in the vicinity and to receive information from each wireless access point. The control unit 160 extracts SSID information and other information such as address information from the information provided by a wireless access point (501).
But is silent on 
a first beacon frame that comprises a first priority value for the first network; 
based on the first priority value, to wait a time period; 
receiving, after the determining to wait, a second beacon frame, associated with a second network, that comprises a second priority value for the second network; and 
based on the second priority value (wirelessly communicate with second network)’
provided by an access point, provided by the access point (ie. the first/second beacons are transmitted by the same access point).
Ota et al. US 2011/0222518 teaches a beacon that includes both an SSID and a priority value.   Thusly, one skilled sees that Kill can scan for beacons when looking for access points/SSID’s and also use Ota’s priority as being a factor for if the found network is a match to a preferred network.  Ota is especially useful if the same SSID is found in use by multiple proximate networks, then his “priority value” can be used to pick the highest priority network.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Kill, such that a first beacon frame, that comprises a first priority value for the first network AND wait, based on the first priority value AND after the determining to wait, receiving a second beacon frame, that comprises a second priority value for the second network AND based on the second priority value (ie. wirelesssly communicate), to provide priority values in the beacon/SSID so the device can 
With regard to provided by an access point, provided by the access point (ie. the first/second beacons are transmitted by the same access point), at least Padden US 2014/0003336 teaches that multiple different SSID’s can be broadcasted from the same Access Point’s single radio interface (figure 1 shows the Access Point broadcasting to private and public networks, hence the user can receive these different private/public SSID’s from the same AP):
From Claim 11:  “..comprising controlling the access point to broadcast the private SSID and the public SSID from a single radio interface”.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that the first/second beacons are transmitted from the same access point, to provide the ability for the user to receive multiple beacons/priorities from the same access point (if/when the access point broadcasts multiple SSIDs).

>> The dependent claims are all rejected in the same manner as found previously, except that the Jonker reference can be changed to “Jonker, pertinent but not cited” (Discussed later in the rejection).
As per claim 21, this claim is rejected in its entirety as based on the rejection of claim 1.  Regarding the one or more processors AND memory storing instructions that, when executed by the one or more processors cause the apparatus to perform the process, see Jonker (pertinent but not cited), Figures 1a-b show the hardware, figures 2, 4-5 show the sofware pseudo code stored in the processor and all other figures outline the software commands/parameters used in the software code.  Note that Ota, Rahim/Kill also teach similar hardware/software components.  Padden teaches that first/second beacons can be sent from the same access point.


As per claim 28, this claim is rejected in its entirety as based on the rejection of claim 1.  Regarding the at least one non-transitory computer readable storage medium Padden teaches that the first/second beacons can be sent from the same access point.












REJECTION #4
Claims 1, 21 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima US 2014/0359738  and further in view of {Rahim US 2007/0060125 or Kill EP2753128} and Padden 2014/0003336
As per claim 1, Nakajima US 2014/0359738 teaches a method comprising: receiving, by a wireless device, a first beacon frame (figure 4 shows beacon M401 being sent from AP and is received by mobile/camera), associated with a first network (AP belongs to a network, ie. first network), that comprises first information value for the first network (Para #41 teaches the beacon includes identifying network information about the AP, ie. an SSID, etc.); 
The camera 101 receives (M401) a beacon that the AP 102 transmits in the scan processing, and discovers the AP (YES in step S502). An SSID, which is identification information for identifying the wireless communication network 103, is included within the beacon. The camera 101 selects a connection target wireless LAN network when the AP is discovered. The selection of the connection target wireless LAN network is executed using the SSID included in the beacon, for example. In a case where a plurality of connection target candidate wireless LAN networks are discovered, a priority level may be set for the connection target candidates, and the connection target wireless LAN network may be selected based on the priority level. Also, the priority level may be set such that wireless LAN networks included in the connection target list 301 are prioritized, and furthermore priority levels may be set between a plurality of wireless LAN networks included in the connection target list 301. Also, configuration may be taken such that connection target candidate networks are presented on the display unit 211, and the user of the camera 101 is allowed to select the connection target network.
receiving, by the wireless device, a second beacon frame, associated with a second network, that comprises second information/data priority value for the second network (Para #41 teaches that that multiple networks can be found and therefore multiple network information/SSID’s are found in their beacons); and 
[From Para #41] The selection of the connection target wireless LAN network is executed using the SSID included in the beacon, for example. In a case where a plurality of connection target candidate wireless LAN networks are discovered, a priority level may be set for the connection target candidates, and the connection target wireless LAN network may be selected based on the priority level
wirelessly communicating, based on a “priority value”, via the second network (Para #41 teaches that some type of priority can be set for the different network/connection targets, hence if the priority for the second network is higher, this will be the selected network);
But is silent on 
determining, based on the first priority value, to wait a time period; 
after the determining to wait;

based on the second priority (wirelessly communicating via the second network;
provided by an access point, provided by the access point (ie. the first/second beacons are transmitted by the same access point).
With regard to first/second priority values being located in a beacon and using the priority to determine an AP/BTS to wirelessly connect to for communications, Ota (see claim 1) teaches a beacon that includes both an SSID and a priority value.   Thusly, one skilled sees that Nakajima can scan for beacons when looking for access points/SSID’s and also use Ota’s priority as being a factor for if the found network is to be selected.  
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Nakajima, such that a first beacon frame, that comprises a first priority value for the first network AND receiving a second beacon frame, that comprises a second priority value for the second network AND based on the second priority value (ie. wirelesssly communicate), to provide priority values in the beacon/SSID so the device can determine what priority it should assign to that network (which will be used for network selection).
With regard to “determining, based on the first priority value (lower/public), to wait a time period” and “a second priority value (ie. higher/private/high-speed) for the second network” and “after the determining to wait”, at least Rahim or Kill teach the concept:
i) Rahim US 2007/0060125 teaches a wireless device (Figure 3) with Baseband and WLAN processors and interfaces/transceivers (Figure 2) whereupon the WLAN Processor (WP) can scan channels for a “preferred identified” (Figure 4, #46) and when it detects a/any identifier, it will determine if it matches one of the preferred identifiers (#50) whereupon it will wait a period of time before scanning for another preferred ID (#52) OR it will wakeup, ie. at least to connect to the preferred network.
Thusly, one skilled sees that the device can look for higher/opimum preferred identifiers and wait if it doesn’t find one (ie. the waiting is to look for another preferrred network/identifier).   Also, if the received network identfier matches a preferred identifier, 
[From Para #19] “..In one implementation, the configure wake-up command (CWUC) specifies that the baseband processor (BP) 10 is to be awoke when one of the detected identifier (SSID/BSSID) matches one of the preferred identifiers (SSIDs/BSSIDs)”.
[From Para #20] “..In one implementation, the WLAN processor (WP) 100, responsive to the private scan command (PSC), begins periodically scanning a number of channels for each preferred identifier (SSID/BSSID) at a defined scanning interval”.
[From Para #21] “..For example, if the WLAN processor (WP) 100 finds a match between one of the detected identifiers (SSIDs/BSSIDs) and one of the preferred identifiers (SSIDs/BSSIDs), then the WLAN processor (WP) 100 can generate and send the wake-up command (WUC) to the baseband processor (BP) 10”.
ii)  Kill et al. EP 2753128 teaches in figure 4 that the user device scans for “a designated access point” (ie. optimal access point such as a HOME network) and will connect to it if it is a designated access point (ie. priority is higher than other access points) OR it will wait for a preset time and then begin searching again (ie. until it finds a designated access point, #411).     Note that designated is interpreted as being a preferred, higher priority network (as taught by Ota as well)
[0056] The control unit 160 performs a search for a wireless access point (407). The control unit 160 checks whether a designated wireless access point registered in the connection designation list 151 is present among located wireless access points (409). When a designated wireless access point registered in the connection designation list 151 is found, the control unit 160 establishes a connection to the found designated wireless access point (411). Additionally, the control unit 160 may deactivate a search function, which searches for a nearby wireless access point at regular intervals, to stop a search.
[0057] Thereafter, the control unit 160 checks whether an event for releasing the connection to the designated wireless access point is generated (413). When a connection release event is not generated, the control unit 160 may return to step 411 to maintain the existing connection. When a connection release event is generated at step 413, the control unit 160 checks whether an input event for terminating communication based on the Wi-Fi module 180 is generated (415). When an input event for terminating communication is not generated, the control unit 160 may return to step 407 to continue communication based on the Wi-Fi module 180. When an input event for terminating communication is generated, the control unit 160 may return to step 403 to continue the process. [0058] When a designated wireless access point registered in the connection designation list 151 is not found at step 409, the control unit 160 may support the regular connection mode or wait for a preset time (417). Thereafter, the control unit 160 returns to step 407. During the regular connection mode, the control unit 160 may establish a connection to a wireless access point, which is specified by the user or has acceptable received signal strength without security restrictions, among located wireless access points.
Thusly, the examiner has shown how Jonker’s design receives beacons that include the SSID and Ota teaches that the SSID frame structure can include a priority that is used in selecting an optimal network AND that Rahim/Kill show that a device can scan-and-then-wait until it finds an optimal/high priority access point to connect to.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that it determines, based on the first priority value to wait a time period and a second priority value for the second network” and after the determining to wait, to provide the ability for the user device to wait and find/select the most optimal network. 
With regard provided by an access point, provided by the access point (ie. the first/second beacons are transmitted by the same access point), at least Padden US 2014/0003336 teaches that multiple different SSID’s can be broadcasted from the same Access Point’s single radio interface (figure 1 shows the Access Point broadcasting to private and public networks, hence the user can receive these different private/public SSID’s from the same AP):
From Claim 11:  “..comprising controlling the access point to broadcast the private SSID and the public SSID from a single radio interface”.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that the first/second beacons are transmitted from the same access point, to provide the ability for the user to receive multiple beacons/priorities from the same access point (if/when the access point broadcasts multiple SSIDs).
>> The dependent claims are all rejected in the same manner as found previously, except that the Jonker reference can be changed to “Jonker, pertinent but not cited” (Discussed later in the rejection).



As per claim 21, this claim is rejected in its entirety as based on the rejection of claim 1.  Regarding the one or more processors AND memory storing instructions that, when executed by the one or more processors cause the apparatus to perform the process, see Jonker (pertinent but not cited), Figures 1a-b show the hardware, figures 2, 4-5 show the sofware pseudo code stored in the processor and all other figures outline the software commands/parameters used in the software code.  Note that Ota, Rahim/Kill and Nakajima (figures 1-2 and 4-6) also teach similar hardware/software components.   Padden teaches that first/second beacons can be sent from the same access point.





As per claim 28, this claim is rejected in its entirety as based on the rejection of claim 1.  Regarding the at least one non-transitory computer readable storage medium storing computer readable instructions which, when exectued cause the process to be performed, see Jonker (pertinent but not cited), Figures 1a-b show the hardware, figures 2, 4-5 show the sofware pseudo code stored in the processor and all other figures outline the software commands/parameters used in the software code.  Note that Ota, Rahim/Kill and Nakajima (figures 1-2 and 4-6) also teach similar hardware/software components.  Padden teaches that first/second beacons can be sent from the same access point.



	REJECTION #5 
Claims 1, 21 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Jonker US 2007/0275701 and further in view of Soomro WO2007/138530 and {Rahim US 2007/0060125 or Kill et al. EP 2753128} and {Feder et al. US 6,522,881 or Taghavi Nasrabadi et al. 2011/0206017} and Padded US 2014/0003336
As per claim 1, Jonker US 2007/0275701 teaches a method comprising: 
receiving, by a wireless device (Fig. 1, #108), a first beacon frame (Fig. 1, #120), associated with a first network, that comprises a “information” for the first network (Para’s 10-12 teach multiple/different networks and also Fig. 3a shows different networks such as Home, Willow, Sonora, etc.., hence a first network is taught); 
[0057] Referring again to FIG. 1A, AP 112 instances broadcast beacon frames 119. Client 108 "scans" 120, also referred to herein as "sniffs" or detects, a beacon frame 119 broadcast by an instance of AP 112. That is, for example, network interface 152 of client 108 listens for beacon frames 119 broadcast on a given channel by instances of AP 112. A beacon frame 119 typically includes information such as an SSID, BSSID, as well as security settings. As is discussed herein with reference to disclosed embodiments, information contained in a beacon frame 119 can be used, with configuration 156, to probe 121 and AP 112 of an instance of wireless network 102 to determine, based on a probe response 122, a usability status of the wireless network 102 instance. Based on the determined usability status and in conformance with configuration 156, client 108 can request a connection 123 to wireless network 102, and/or Internet 106, via the wireless network 102 instance and determine a connection/use status based on a connection response 124 received in response to connection request 123.
receiving, a second beacon frame, associated with a second network device/BTS (figure 3a shows different “networks”, eg. at least Home, Commercial and Office which were identified, ie. beacon identifying these network(s) was received at some point, also see Para’s 10-12 which teach different networks) AND wirelessly communicating, via the second network device/BTS (The above teaches that the device can sniff the proximate area and find one/more BTS’s/AP’s to connect to, as based on the Beacon Broadcast, ie. one skilled understands that a device may connect to another BTS/AP if the signal strength degrades OR if there is another BTS/AP that is available for high(er) 


    PNG
    media_image1.png
    360
    640
    media_image1.png
    Greyscale

 [0072] At step 402, a determination to determine whether or not any profiles remain to be processed. In the example shown in Fig. 3a profiles 301 contain three profiles. At step 403, the next profile is selected for processing the detected beacon frames 119. In accordance with disclosed embodiments, profiles are processed in rank order, such that the first profile, with a ranking of "1", is processed first, e.g., "Home Network" of profiles 301 is processed first. At step 404, a determination is made whether or not the SSID associated with the selected profile corresponds with any of the SSIDs broadcast in a detected beacon frame 119. If not, processing continues at step 402 to select another profile.

[0073] Using the example shown in FIGS. 3A and 6A, scan 602a includes the beacon frame 119 instance detected by client 108 at step 401. The detected beacon frame 119 has an 
	[0090] FIG. 6E provides an example of a scan 602e, which detects multiple BSSIDs, i.e., multiple beacon frames 119 broadcast by instances of AP 112, all of which have the same SSID. Referring to mappings 603e, the profile, i.e., "Home Network" has a higher rank, and it would therefore be examined first to determine whether it identified the “Sonora” SSID. The next profile, the "Commercial Network" profile is then examined, and the Sonora SSID is determined to correspond with the "Commercial Network". Mappings 603e reflects the match. However, the BSSID associated with the first entry of scan 602e does not correspond with any cached BSSID. A probe and/or connect operation might be performed to determine the status of this BSSID.
But is silent on 
A first priority value;
determining, based on the first priority value (ie. lower/public), to wait a time period; 
receiving, by the wireless device and after the determining to wait, a second priority value (ie. higher/private/high-speed) for the second network; and 
wirelessly communicating, based on the second priority value, via the second network;
provided by an access point, provided by the access point (ie. the first/second beacons are transmitted by the same access point).
	With regard to first/second priority values and wirelessly communicating based on the second priority value via the second network, Soomro WO2007/138530 teaches using priority values to prioritize/rank neighboring AP’s/BTS’s in a message that is transmitted from the network/AP/BTS to the mobile device as it roams.  Hence one skilled sees that if the (serving) network sends the report/message to rank/prioritize proximate first and second networks, the mobile will select the network (ie. second network) if it has a higher priority (See Figure 1a shows BSSID, BSSID Information, Channel # and priority field, Figure 1b shows Channel # and priority, Figure 3a shows BSSID and Priority for Neighbor List Entries, Figure 4 shows priority for SP’s), also see:
Below from Soomro page 2:

    PNG
    media_image2.png
    294
    813
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    295
    799
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    307
    807
    media_image4.png
    Greyscale

Below from Soomro page 3

    PNG
    media_image5.png
    610
    803
    media_image5.png
    Greyscale


From page 4

    PNG
    media_image6.png
    258
    803
    media_image6.png
    Greyscale




From page 5

    PNG
    media_image7.png
    389
    828
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    266
    809
    media_image8.png
    Greyscale

It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Jonker, such that it uses priority values AND the priority values are transmitted, to provide the ability to send a priority value for each network so the user device can know which optimal networks to choose as it roams.
With regard to “determining, based on the first priority value (lower/public), to wait a time period” and “a second priority value (ie. higher/private/high-speed) for the second network” and “after the determining to wait”, at least Rahim or Kill teach the concept:
i) Rahim US 2007/0060125 teaches a wireless device (Figure 3) with Baseband and WLAN processors and interfaces/transceivers (Figure 2) whereupon the WLAN Processor (WP) can scan channels for a “preferred identified” (Figure 4, #46) and when it detects a/any identifier, it will determine if it matches one of the preferred identifiers (#50) whereupon it will wait a period of time before scanning for another preferred ID (#52) OR it will wakeup, ie. at least to connect to the preferred network.

[From Para #19] “..In one implementation, the configure wake-up command (CWUC) specifies that the baseband processor (BP) 10 is to be awoke when one of the detected identifier (SSID/BSSID) matches one of the preferred identifiers (SSIDs/BSSIDs)”.
[From Para #20] “..In one implementation, the WLAN processor (WP) 100, responsive to the private scan command (PSC), begins periodically scanning a number of channels for each preferred identifier (SSID/BSSID) at a defined scanning interval”.
[From Para #21] “..For example, if the WLAN processor (WP) 100 finds a match between one of the detected identifiers (SSIDs/BSSIDs) and one of the preferred identifiers (SSIDs/BSSIDs), then the WLAN processor (WP) 100 can generate and send the wake-up command (WUC) to the baseband processor (BP) 10”.  
ii)  Kill et al. EP 2753128 teaches in figure 4 that the user device scans for “a designated access point” (ie. optimal access point such as a HOME network) and will connect to it if it is a designated access point (ie. priority is higher than other access points) OR it will wait for a preset time and then begin searching again (ie. until it finds a designated access point, #411).     Note that designated is interpreted as being a preferred, higher priority network (as taught by Ota as well)
[0056] The control unit 160 performs a search for a wireless access point (407). The control unit 160 checks whether a designated wireless access point registered in the connection designation list 151 is present among located wireless access points (409). When a designated wireless access point registered in the connection designation list 151 is found, the control unit 160 establishes a connection to the found designated wireless access point (411). Additionally, the control unit 160 may deactivate a search function, which searches for a nearby wireless access point at regular intervals, to stop a search.
[0057] Thereafter, the control unit 160 checks whether an event for releasing the connection to the designated wireless access point is generated (413). When a connection release event is not generated, the control unit 160 may return to step 411 to maintain the existing connection. When a connection release event is generated at step 413, the control unit 160 checks whether an input event for terminating communication based on the Wi-Fi module When a designated wireless access point registered in the connection designation list 151 is not found at step 409, the control unit 160 may support the regular connection mode or wait for a preset time (417). Thereafter, the control unit 160 returns to step 407. During the regular connection mode, the control unit 160 may establish a connection to a wireless access point, which is specified by the user or has acceptable received signal strength without security restrictions, among located wireless access points.
Thusly, the examiner has shown how Jonker’s design receives beacons that include the SSID and Ota teaches that the SSID frame structure can include a priority that is used in selecting an optimal network AND that Rahim/Kill show that a device can scan-and-then-wait until it finds an optimal/high priority access point to connect to.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that it determines, based on the first priority value to wait a time period and a second priority value for the second network” and after the determining to wait, to provide the ability for the user device to wait and find/select the most optimal network. 
At least Feder or Taghavi Nasrabadi show that a beacon can include information about neighbors, hence one skilled that uses this design can include Soomro’s concept where the neighbor list also include the priority fields, this would forego the need for Soomro’s request/response messaging and allow the mobile to receive all that information (neighbor list, priority, etc.) in a beacon message from the AP/BTS.	 
i. Feder et al. US 6,522,881  
1. A method of selecting an access point in a wireless communications network, comprising: detecting a beacon of an access point on a selected radio frequency search channel; obtaining a neighbor list from the detected beacon, the neighbor list indicating radio frequency channels associated with a plurality of neighboring access points; detecting a beacon of each of the neighboring access points on the radio frequency channels indicated in the neighbor list; and selecting a single access point as a function of the relative load levels associated with the access points.
	ii. Taghavi Nasrabadi et al.  US 2011/0206017
[0091] In one aspect, the list of neighboring devices of a device, or data indicative of the list, is included in the beacon transmitted by the device. Thus, by analyzing a beacon received or a beacon including data indicative of the list of neighbors, from a device is receiving data regarding reception of a beacon by the device. 
	Thusly, Soomro teaches sending messages that regard multiple (first/second proximate networks) where Rahim/Kill teach delaying to find/scan for an appropriate AP/BTS (especially if one of Soomro’s neighbors is not available) and that the beacon can include the neighbor list/priority as per Feder/Taghavi Nasrabadi.
	Further note that Lambert and Liu (pertinent but not cited) teach the ability to modify the beacon format to include new/additional fields, hence the beacon format is easily adapted to include information such as the neighbor list, priority, etc.:

i. Lambert US 20120284517
 [0039] At 210 of method 200, the access point generates a beacon message. In one embodiment, to generate the beacon message, the access point may modify a standard beacon message (e.g., an IEEE 802.11 beacon frame) by adding additional fields or by reassigning existing fields to include a security identifier. Depending on a protocol implemented by the access point to authenticate remote devices, the security identifier may be an identifier of a public key of a public/private key pair for a wireless access point, the public key itself, and/or other security information.
ii. Liu et al. US 20040100936 
[0065] Once the new minimum value upper limit CW.sub.min(k+1) is determined, in process 74, wireless access point 9 broadcasts this new value CW.sub.min(k+1) to all network elements in BSS 10, in process 76. The particular manner of broadcast can vary, depending upon the configuration of the network and the network elements within BSS 10. For example, in the implementation of this invention within existing "legacy" wireless networks, or in other networks that do not include quality of service (QoS) capabilities, it is contemplated that the adjustments to minimum value upper limit CW.sub.min(k+1) may be broadcast by access point 9 as an additional new field within a beacon frame or probe response, or alternatively by using reserved bits within existing fields in these frames.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that the neighbor list (with priority values) can be included in a beacon, to provide the ability for the beacon to provide the priority information (versus Soomro’s messaging process).
With regard provided by an access point, provided by the access point (ie. the first/second beacons are transmitted by the same access point), at least Padden US 2014/0003336 teaches that multiple different SSID’s can be broadcasted from the same Access Point’s single radio interface (figure 1 shows the Access Point broadcasting to private and public networks, hence the user can receive these different private/public SSID’s from the same AP):
From Claim 11:  “..comprising controlling the access point to broadcast the private SSID and the public SSID from a single radio interface”.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that the first/second beacons are transmitted from the same access point, to provide the ability for the user to receive multiple beacons/priorities from the same access point (if/when the access point broadcasts multiple SSIDs).

>> The dependent claims are all rejected in the same manner as found previously, except that the Jonker reference can be changed to “Jonker, pertinent but not cited” (Discussed later in the rejection).


As per claim 21, this claim is rejected in its entirety as based on the rejection of claim 1.  Regarding the one or more processors AND memory storing instructions that, when executed by the one or more processors cause the apparatus to perform the process, see Jonker, Figures 1a-b show the hardware, figures 2, 4-5 show the sofware pseudo code stored in the processor and all other figures outline the software commands/parameters used in the software code.  Note that Ota, Rahim/Kill and Soomro also teach similar hardware/software components.  Padden teaches that first/second beacons can be sent from the same access point.

As per claim 28, this claim is rejected in its entirety as based on the rejection of claim 1.  Regarding the at least one non-transitory computer readable storage medium storing computer readable instructions which, when exectued cause the process to be performed, see Jonker (pertinent but not cited), Figures 1a-b show the hardware, figures 2, 4-5 show the sofware pseudo code stored in the processor and all other Padden teaches that first/second beacons can be sent from the same access point.



	
Regarding the dependent claim rejections when replacing Jonker with Rahim, Kill and/or Nakajima as the primary reference, the passages that referred to Jonker can be replaced with the fact that Jonker can be “pertinent but not cited”:
NOTE that Soomro is a secondary reference but would be considered in the rejections below by replacing Ota.

	Previous prior art in view of Padden

As per claims 2, 22 and 29 the combo teaches claim 1/22/28, but is silent on wherein the first network is a public network and the second network is a private network, 
The claim language puts forth that first and second beacons are received from the SAME wireless access point.
Padden US 2014/0003336 teaches that multiple different SSID’s can be broadcasted from the same Access Point’s single radio interface (figure 1 shows the Access Point broadcasting to private and public networks, hence the user can receive these different private/public SSID’s from the same AP):

It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the first network is a public network and the second network is a private network, wherein the receiving the first beacon frame comprises receiving the first beacon frame from a wireless access point, and wherein the receiving the second beacon frame comprises receiving the second beacon frame from the wireless access point, to provide the ability for the user to receive multiple beacons/priorities from the same access point (if/when the access point broadcasts multiple SSIDs).

As per claims 3, 23 and 30, the combo teaches claim 2/22/29, wherein the receiving the first beacon frame and the receiving the second beacon frame comprise: 
receiving the first beacon frame and receiving the second beacon frame at substantially similar broadcast intervals (The prior art above teach scanning for first/other beacons that appears to happen substantially at the same time, looking for broadcasts in/around that same scan interval, hence the first/second beacons would be received at substantially similar broadcast intervals – since the mobile scans for multiple beacons, it is assuming they are are transmitted around the same time AND the scan period is set long enough to find several beacons)
Jonker, pertient but not cited, does not teach any gaps in his scanning periods, the examiner interprets that he is scanning to find/receive beacon broadcasts at substantially the same times in one continuous scan period (until another scan period occurs): 
[0009] A user's WiFi-enabled device, or wireless device, typically has the ability to sniff, or scan for, existing networks. Typically, the wireless device will tune to one or more available channels and listen for all beacon frames, or signals, broadcast by wireless networks on that channel. The beacons received by the device can be from one or more wireless networks.
From [0011] In addition, the wireless device would have to use this "trial and error" approach each time the wireless device scanned the same environment.

	Note that Ota/Soomro/Nakajima, Rahim/Kill teach scanning but no explicit gaps as well, hence they are interpreted as performing a scan of the network at substantially the same time(s) and receiving the beacon frames during substantially the same time.


As per claims 4, 24, 31 and 43, the combo teaches claim 1/21/28/1, wherein wirelessly communicating via the second network comprises determining, based on a configuration indicating a preference for the second priority value over the first priority value, to communicate via the second network (Jonker, pertient but not cited, teaches in figure 3a that the HOME network is ranked the highest while the commercial and office networks are lower/lowest – hence the user device is configured to make these rankings.  Ota/Soomro/Nakajima also teach the priority is included in the beacon with the SSID, hence the user would select the higher priority network when it is in the determining stage as to which network it will use.   Kill/Rahim also teach waiting to find the most optimal network to select/use). 


	Previous prior art in view of Fitzpatrick or Veerepali
As per claims 6, 26 and 33, the combo teaches claim 1/21/28, but is silent on wherein the second priority value is associated with a higher priority than the first priority value based on the second network being a private network and the first network being a public network.
	Typically, public networks such as cellular networks are operated for public use and are inherently slower (in data rate).  Private networks typically are WLAN/Bluetooth/WiFi networks and inhernently operate at much higher data rates.
pertient but not cited,  Ota/Soomro/Nakajima and Kill/Rahim all teach finding/using an “optimal” network, ie. highest priority/preferred network.  
	Fitzpatrick or Veerepalli teach understanding priority values for public/private networks.
	i. Fitzpatrick US 2015/0215832 teaches that the network policy server could assign higher/est priorities to private hotspots and lower/lowest priorities to public networks/hotspots, which reads on the claim:
 	[0208] Thus, the network selection policy server may determine the hotspots that are used by the subscriber and not part of the Wi-Fi community, and apply a different priority to those hotspots than the ones that belong to a Wi-Fi community. In addition, the network selection policy server may determine the hotspot priorities based on the nature and purpose of the hotspots or their usage. For example, the network selection policy server could assign the highest priorities to private hotspots (e.g., in the subscriber's home, work, etc.), the next highest priorities to hotspots that are in the Wi-Fi community, and the lowest priorities to public hotspots that are not in the Wi-Fi community.
	ii. Veerepalli US 2016/0345334 teaches that priority can be equated to WLAN/Private and LTE/public networks and controlling what network the user can (or can’t) connect to:
	[0070] As will be described in more detail below, wireless communication operators may desire priority rules for network selection by a multi-mode UE. Operators may have different requirements or QW WW A for example, driven by business models, which determine which interface is used. Presently, whenWLAN is present, the UE may be prevented from connecting to LTE which, in turn, prevents LTE managing WLAN connectivity, such as LTE+Wi-Fi aggregation. For LTE managing WLAN connectivity, operators may benefit from prioritizing a UE's connection to network identifiers, for example, service set identifiers (SSIDs).
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the second priority value is associated with a higher priority than the first priority value based on the second network being a private network and the first network being a public network, to provide 


	As per claims 35, 37, 39 and 41, the combo teaches claim 1/21/28/1, wherein the determining to wait the time period comprises determining, based on determining that the first priority value does not satisfy a threshold priority, to wait the time period (Jonker, pertient but not cited, teaches ranking the network (figure 3a) and the HOME would be the highest, while the Commercial networks have sub-ranks and they can be compared against each other when selecting a network, which again is “does the found network have a higher/lower threshold priority than the current network” whereupon the most optimal will be selected.  Ota/Soomro/Nakajima teach using a priority value to allow a user device to find the highest priority network (hence there is an inherently threshold when comparing the current to the newly found network).  Rahim teaches if the deteced identifier matches a preferred identifier (hence the “threshold” is if it matches or not), otherwise more scanning is performed (figure 4).  Kill waiting if the found network does not satisfy a priority/threshold where the “threshold” is if the access point is a designated access point (figure 4, #409).
NOTE that the claim does not define what a threshold can/can’t be, hence it can be a mathematical comparison, a Yes/No, etc..
	Even Veerepalli, pertinent but not cited here, teaches not using a network if it has a lower priority, hence its priority is not above a specific “threshold” 
[0018] According to aspects, managing connections to the first RAT may include RAT DOES THIS >> determining the UE is not connected to a network associated with a highest priority network identifier set, performing a periodic scan for available network identifiers based on the determination, and establishing a connection using a network identifier discovered via the periodic scan when a network signal quality associated with the discovered network identifier is greater than a threshold. The UE may suppress or disable one or more network identifiers, discovered via the scan, that belong to a network identifier set having a lower priority than a set that contains the network identifier of the established connection. The UE may report, 
As per claims 36, 38, 40, the combo teaches claim 1/21/28, wherein the first beacon frame comprises both a first network identifier of the first network and the first priority value (See Ota/Soomro/Nakajima above who teach that the beacon contains the SSID and the Priority value parameter).  

As per claim 42, the combo teaches claim 1, wherein the wirelessly communicating via the second network is based on at least one of: 
a comparison between the first priority value and the second priority value; 
a determination that the second priority value is associated with a high priority; or 
a determination that the second priority value satisfies a priority threshold.  
Jonker, pertient but not cited, Ota/Soomro/Nakajima, Kill/Rahim teach that the user is attempting to determine the highest priority (ie. most preferred) network and then select it for communications.  Jonker shows in figure 3a that the HOME network is the highest ranked and will be selected while Ota/Soomro/Nakajima use a priority value to calculate which network should be used and Kill/Rahim scan and wait until a high-value network is found, which read on the above (ie. network priorities are compared, a second priority value can be the highest found and the second priority can satisfy Kill/Rahim and be selected)

As per claim 44, the combo teaches claim 1, wherein the receiving the second beacon frame comprises receiving the second beacon frame from a wireless access point of the second network (Jonker, pertient but not cited, Ota/Soomro/Nakajima, Rahim/Kill all teach the user device roaming and scanning for other networks, which are typically (and often inherently) implemented as separate access points, hence the user will roam and scan/find separate access points (PLURAL) and these will broadcast different beacons announcing their network information so that the user device can decide to attach to this new network OR find another, more optimal network to attach to).  
a wireless access point” and second beacon is “from the wireless access point”, this language puts forth the SAME access point is sending both beacons/priorities).


	Previous prior art in view of Zanier
As per claim 45, the combo teaches claim 1, but is silent on wherein the first priority value and the second priority value indicate that the first network is of a higher priority than the second network.
Jonker, pertient but not cited, teaches ranking the networks in a ranked fashion where HOME is the highest network, Ota/Soomro/Nakajima teaches using priority values to assign higher/lower priorities to the networks and Kill/Rahim search for networks to find the most optimal network, hence it is possible for any two priorities to reflect that one is higher than the other.   Thusly, the prior art teach that various priorities can be received and that a first network’s priority can be higher than the second network’s priority (or the reverse could be true)).
	Zanier US 2013/0130678 teaches that a user may be forced to always select its HOME network when it is reachable, hence another, more optimal network MAY BE available BUT the user can be forced to always select its HOME network, which reads on the 1st network having a higher priority but the user selects the 2nd (ie. Home) network for this example.
 [0004] If the mobile apparatus is in the reach of its home network (the network of the operator where the user of the apparatus is subscribed to) it may be forced to select the home network among the available networks. However, when the home network is not reachable (for example if the user of the mobile apparatus travels abroad) a different (non home network) may be selected. For those situations the home network operator may have roaming agreements with selected other network operators in place, and the mobile apparatus may select a network to connect to where a roaming agreement exists.
	Note that Rahim teaches (figure 4, #50) that the criteria of “does the detected identifier match one of the preferred identiiers” can be interpreted as if the found network is a HOME network, otherwise it will not be selected.  Hence if a found network 
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the first priority value and the second priority value indicate that the first network is of a higher priority than the second network, to provide the ability for the user to always select its HOME network, even if it is of lower priority OR does not provide optimal communications/services.
One skilled understands preferred roaming lists (PRL’s) and the above concept is akin to the user’s PRL always selecting the HOME network instead of services available/provided.  So a better network might be in the area but the PRL forces the user to select the HOME network which might be providing minimal communication services.


Allowable Subject Matter
The examiner believes that a more favorable outcome may occur if the applicant amends each independent claim as follows:
	Independent claim + claim 2 + claim 3 + claim 42 + (claim 46 or 47 or 48).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Several additional “pertinent” references have been included (See PTO 892 form).  Note that Cooper et al. US 2004/0236849 pre-dates applicant’s filing date and puts forth a Preferred Roaming List structure (figure 2) that includes the SID/NID and Selection Preference which is highly similar to applicant’s design.

The other included references all include teachings of selecting the most optimal network (which will cause a wait/delay if/when there are multiple nearby networks to choose from).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414